Case 9:20-cv-80898-WPD Document 16 Entered on FLSD Docket 08/03/2020 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                       Case No. 9:20-cv-80898-WPD

  EDWARD QUIDERA and JEREMY CAVOLO,
  Individually and on behalf of others similarly situated,

          Plaintiffs,

     v.

  BLACKSTONE LABS, LLC,

        Defendant.
  ___________________________________/

                              DEFENDANT BLACKSTONE LABS, LLC’S
                          NOTICE OF SUPPLEMENTAL AUTHORITY TO D.E. 14

          Defendant Blackstone Labs, LLC provides notice of the attached supplemental authority to

  its Motion to Dismissed Filed at D.E. 14, and states:

          1.       On July 30, 2020, at 4:47 PM, Blackstone Labs, LLC filed its motion to dismiss at

  D.E. 14.

          2.       Undersigned counsel learned of the July 29, 2020 Central District of California’s

  entry of dismissal in Rosas, et al., v. Hi-Tech Pharmaceuticals, CV 20-00433-DOC-DRM (C.D. Cal. 2020)

  an hour later, at 5:45 PM, July 30, 2020.

          3.       The Order of Dismissal is attached as Exhibit “A” pursuant to the local practices of

  the Southern District of Florida. See generally, Barron v. Snyder’s-Lance, Inc., 2014 WL 2686060 *1 (S.D.

  Fla. 2014) (quoting Girard v. Aztec RV Resort, Inc., 2011 WL 4345443 (S.D. Fla.

  2011)(“[S]upplemental filings should direct the Court's attention to legal authority or evidence that

  was not available to the filing party at the time that that party filed the original brief to which the

  subsequent supplemental filing pertains. They should further note the argument to which the legal

  authorities or evidence relate.”).



                                                       1
Case 9:20-cv-80898-WPD Document 16 Entered on FLSD Docket 08/03/2020 Page 2 of 3




         4.      The Central District of California’s entry of dismissal held that the determination of

  DMAA, DMHA and methylsynephrine as dietary supplements under DSHEA requires both the

  expertise of the FDA and uniformity in administration. This relates to Defendants’ arguments

  regarding DMHA found on page 3-7 of D.E. 14.

         5.      Had undersigned counsel been aware of this order at the time of filing D.E. 14, they

  would have included it within the original motion to dismiss.


  Respectfully Submitted this 3d day of August 2020.

                                       CERTIFICATE OF SERVICE

  I Certify that on August 3, 2020, I electronically filed the foregoing document with the Clerk of the
  Court using CM/ECF. I also certify the foregoing document is being served this day on all counsel
  of record either via transmission of Notices of Electronic Filing generated by CM/ECF or in
  another authorized manner for those counsel or parties not authorized to receive electronic Notices
  of Electronic Filing.

                                                 By:    /Zachary L. Catanzaro/
                                                        Zachary L. Catanzaro
                                                        Fla. Bar No. 98902
                                                        Law Office of Zachary L. Catanzaro, PA
                                                        7999 N. Federal Highway, Suite 401
                                                        Boca Raton, Florida 33487
                                                        Tel.: 561-247-3242
                                                        zachary@zlclaw.com
                                                        Counsel for Defendant Blackstone Labs, LLC


                                                        /Arthur W. Leach/
                                                        Arthur W. Leach, Esq.
                                                        art@arthurwleach.com
                                                        Law Office of Arthur Leach
                                                        5780 Windward Parkway, Suite 225
                                                        Alpharetta, GA 30005
                                                        Tel.: 404-786-6443
                                                        Counsel for Defendant Blackstone Labs, LLC,
                                                        pro hac vice




                                                    2
Case 9:20-cv-80898-WPD Document 16 Entered on FLSD Docket 08/03/2020 Page 3 of 3




                                   Exhibit “A”
                          Rosas, et al., v. Hi-Tech Pharmaceuticals
                               cv 20-004433-DOC-DRM
                       D.E. 46, Order Re: Motion to Dismiss [13]
                       __________________________________




                                            3
